Citation Nr: 0615823	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-08 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service for tinnitus.

3.  Entitlement to service connection for a disorder 
manifested by vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the veteran entitlement to 
service connections for hearing loss, tinnitus, and 
positional vertigo. 

 
FINDING OF FACT

Currently diagnosed bilateral hearing loss, tinnitus, and a 
disorder manifested by vertigo, were not present in service, 
nor was a sensorineural hearing loss noted within one year 
following service discharge, and there is no competent 
evidence of a nexus between any of the claimed disabilities  
and the veteran's period of service.


CONCLUSION OF LAW

Bilateral hearing loss, tinnitus, and a disorder manifested 
by vertigo were not incurred in or aggravated by service, nor 
may sensorineural hearing loss be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim for service 
connection for disabilities was received in September 2002.  
Thereafter, the RO provided notice letters in October 2002 
and November 2003 explaining the various requirement of VCAA.  
The various letters informed the veteran why the evidence on 
file was insufficient to grant the claims; what evidence the 
record revealed; what VA was doing to develop the claims; and 
what information and evidence was needed to substantiate her 
claims.  The VCAA letters specifically informed him of what 
he should do in support of the claims, where to send the 
evidence, and what he should do if she had questions or 
needed assistance.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

In the present appeal, the veteran was not provided, by way 
of the above noted VCAA letters, with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection for bilateral hearing loss, 
tinnitus, and positional vertigo, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran contends in statements on file, that the claimed 
disorders originated in service or are otherwise the result 
of his period of active duty.  In this regard, he maintains 
that during his Korean War service he was in combat for 12 
months and exposed during that time to artillery and rifle 
fire as well as explosions from mortar rounds and grenades.  
He contends that as a result of this acoustic trauma he began 
to experience a constant ringing in his ears and subsequently 
hearing loss and vertigo.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.
 
Here none of the contemporaneous service medical records show 
complaints and/or findings referable to hearing loss, 
tinnitus, or vertigo.  On the veteran's March 1954 medical 
examination for service separation no pertinent abnormality 
was shown.  A clinical evaluation of his ears found no 
abnormality.  His hearing was 15/15, bilaterally, whispered 
and spoken voice.  On the veteran's DD Form 214, it was 
indicated that for a year prior to service, the veteran 
operated a slitting machine for a venetian blind company.

Post service there is no showing of history, complaints, or 
findings of sensorineural hearing loss within the one-year 
period immediately following the veteran's discharge from 
service in March 1954.  Medical documentation reflecting 
clinical findings and/or complaints of bilateral 
sensorineural hearing loss, tinnitus, or imbalance/vertigo is 
not shown until early 1999, approximately 45 years following 
service separation.  This is too remote in time from service 
to support the claim that these conditions are related to 
service absent objective evidence to the contrary.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed Cir 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

With regard to medical evidence, a VA examiner in January 
2003, after reviewing the veteran's claims file and examining 
the veteran, concluded that it is more likely that the 
veteran's present hearing loss and tinnitus is not casually 
related to his military noise exposure.  No evidence has been 
submitted to rebut this opinion.

Pursuant to U.S.C.A. § 1154, the Board cannot deny the 
occurrence of inservice injury sustained in combat; however, 
the occurrence of an inservice injury is not dispositive in 
this instance, as there must be a showing, pursuant to 
Hickson, of current disability and linkage between such 
disability and inservice injury.  In this case, absent from 
the record is competent evidence linking any of the entities 
claimed to the veteran's period of service or any event 
thereof, including any claimed injury by acoustic trauma.  No 
medical professional provides findings or opinions to that 
effect, and the record does not reflect that the veteran has 
the requisite medical background or training so as to render 
competent his opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In the absence of a showing of a nexus between the veteran's 
claimed bilateral hearing loss, tinnitus, and a disorder 
manifested by vertigo and the veteran's service, a 
preponderance of the evidence is against entitlement to 
service connection for the claimed disabilities.  
Accordingly, the appeal must be denied in its entirety.  


ORDER

Service connection for bilateral hearing loss, tinnitus, and 
a disorder manifested by vertigo is denied.



____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


